Exhibit 10.62




GUARANTY SUPPLEMENT




To the Holders of the Series A Notes, (each, as
hereinafter defined) of STERIS Corporation
(the "Company")
Ladies and Gentlemen:
WHEREAS, in order to obtain funds for the purposes set forth in Schedule 5.14 to
the Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of May 15, 2015 (the "Note Purchase Agreement") between the
Company and each of the Holders as defined therein providing for, inter alia,
the issue and sale by the Company of (a) $125,000,000 aggregate principal amount
of its 3.45% Senior Notes, Series A-1, due May 14, 2025 (the "Series A-1
Notes"), (b) $125,000,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-2, due May 14, 2027 (the "Series A-2 Notes"), and (c) $100,000,000
aggregate principal amount of its 3.70% Senior Notes, Series A-3, due May 14,
2030 (the "Series A-3 Notes"; the Series A-1 Notes, the Series A-2 Notes and the
Series A-3 Notes are hereinafter referred to as the "Series A Notes"). Each
Holder of a Note shall be referred to as a "Holder".
WHEREAS, as a condition precedent to the entering into the Note Purchase
Agreement by the Holders, the Holders required that certain affiliates of the
Company enter into an Affiliate Guaranty as security for the Notes (the
"Guaranty").
Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned, Solar New US Holding Co, LLC, Solar New US Parent Co,
LLC and Solar US Acquisition Co, LLC, each a Delaware limited liability company,
and STERIS plc, a company organized under the laws of England and Wales
(collectively, the "Additional Guarantors"), to join in the Guaranty. In
accordance with the requirements of the Guaranty, the Additional Guarantors
desire to amend the definition of Guarantor (as the same may have been
heretofore amended) set forth in the Guaranty attached hereto so that at all
times from and after the date hereof, the Additional Guarantors shall be jointly
and severally liable as set forth in the Guaranty for the obligations of the
Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty.
The undersigned is the duly elected President of Solar New US Holding Co, LLC,
Solar New US Parent Co, LLC and Solar US Acquisition Co, LLC and the Senior Vice
President, Chief Financial Officer and Treasurer of STERIS plc, each a
subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you. The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantors shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.





Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.




Dated: November 2, 2015    






SOLAR NEW US HOLDING CO, LLC
SOLAR NEW US PARENT CO, LLC
SOLAR US ACQUISITION CO, LLC




By: /s/ Michael J. Tokich            
Name: Michael J. Tokich
Title: President






STERIS PLC




By: /s/ Michael J. Tokich            
Name: Michael J. Tokich
Title: Senior Vice President, Chief Financial
Officer and Treasurer






ACCEPTED AND AGREED:


STERIS CORPORATION




By: /s/ Michael J. Tokich            
Name: Michael J. Tokich
Title: Senior Vice President, Chief Financial
Officer and Treasurer



